Citation Nr: 1456073	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to herbicide exposure, on the basis of accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.  The Veteran died in December 2008, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

Entitlement to service connection for lung cancer, to include as due to herbicide exposure, on the basis of accrued benefits was granted in a March 2012 rating decision; thus there is no remaining case or controversy pertaining to the Appellant's claim.  


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to service connection for lung cancer, to include as due to herbicide exposure, before the Board at this time.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

In a March 2012 rating decision, the RO granted entitlement to service connection for carcinoma of the lung, to include as due to herbicide exposure, effective October 28, 2008.  Thus, as service connection has been granted, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board is without jurisdiction to review the appeal with respect to entitlement to service connection for lung cancer, to include as due to herbicide exposure. 


ORDER

The appeal of the issue of entitlement to service connection for lung cancer, to include as due to herbicide exposure, is dismissed.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


